 Case 3:20-cv-01454-BJD-JBT Document 8 Filed 02/12/21 Page 1 of 7 PageID 33




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


BRANDON STEVENS,

                    Plaintiff,

v.                                            Case No. 3:20-cv-1454-BJD-JBT

R. BASSA, et al.,

                 Defendants.
________________________________

             ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Brandon Stevens, an inmate of the Florida penal system, is

proceeding pro se and in forma pauperis on a Civil Rights Complaint (Doc. 1;

Compl.) against three Defendants: two medical providers at the Reception and

Medical Center, and the Department of Health. Plaintiff alleges Defendants

Bassa and Leveen denied him sunblock to prevent sunburn, “which could

possibly result in the worsening condition of skin cancer.” See Compl. at 4. He

contends Defendants’ conduct deprives him of due process under the Fifth or

Fourteenth Amendments and amounts to cruel and unusual punishment

under the Eighth Amendment. Id. at 4-5. As relief, Plaintiff seeks

compensatory damages and “a change in policy” so that he can receive sunblock

free of charge. Id. at 6.
 Case 3:20-cv-01454-BJD-JBT Document 8 Filed 02/12/21 Page 2 of 7 PageID 34




      The Prison Litigation Reform Act (PLRA) requires a district court to

dismiss a complaint if the court determines the action is frivolous, malicious,

or fails to state a claim on which relief may be granted. See 28 U.S.C. §

1915(e)(2)(B). With respect to whether a complaint “fails to state a claim on

which relief may be granted,” the language of the PLRA mirrors the language

of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts apply the same

standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.

1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked

assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001) (quotations and citations omitted).

      Courts must liberally construe a pro se plaintiff’s allegations. See Haines

v. Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171,


                                        2
 Case 3:20-cv-01454-BJD-JBT Document 8 Filed 02/12/21 Page 3 of 7 PageID 35




1175 (11th Cir. 2011). However, the duty of a court to construe pro se pleadings

liberally does not require the court to serve as an attorney for the plaintiff.

Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th Cir. 2017) (citing

GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

      Plaintiff’s complaint is subject to dismissal under the PLRA because he

fails to “state a claim to relief that is plausible on its face.” See Iqbal, 556 U.S.

at 678. To state a claim under § 1983, a plaintiff must allege “a person” acting

under the color of state law deprived him of a right secured under the United

States Constitution or federal law. See 42 U.S.C. § 1983. The Department of

Health is not a “person” amenable to suit under § 1983 and is, therefore, subject

to dismissal.

      As to the remaining Defendants, Plaintiff fails to demonstrate a denial

of due process under the Fourteenth Amendment.1 Upon close review of

Plaintiff’s complaint and exhibits (Docs. 1-1, 1-2, 1-4; Pl. Exs.), Plaintiff simply

wants sunblock provided free of charge so he can “participate in recreational

activities without suffering the results of sun burn.” See Pl. Ex. 1 (Doc. 1-1) at



      1  The Fifth Amendment is inapplicable because Plaintiff sues state
actors, not federal actors. See Buxton v. City of Plant City, Fla., 871 F.2d 1037,
1041 (11th Cir. 1989) (“The fifth amendment to the United States Constitution
restrains the federal government, and the fourteenth amendment, section 1,
restrains the states, from depriving any person of life, liberty, or property
without due process of law.”).
                                         3
 Case 3:20-cv-01454-BJD-JBT Document 8 Filed 02/12/21 Page 4 of 7 PageID 36




2. “[A] prison policy guaranteeing exercise time may give rise to a cognizable

liberty interest.” Anthony v. Warden, 823 F. App’x 703, 708 (11th Cir. 2020).

However, Plaintiff does not allege prison officials have denied him access to

recreation privileges, nor does he allege he is totally deprived of any

opportunity to exercise or participate in recreation activities. It is Plaintiff’s

choice whether to participate in outdoor activities and for how long. Accepting

as true that Plaintiff chooses to avoid extended outdoor recreation so he does

not burn, he fails to allege facts showing he is subjected to conditions so severe

that they impose upon him a significant hardship in comparison to the

ordinary incidents of prison life. See id. (distinguishing Bass v. Perrin, 170

F.3d 1312, 1318 (11th Cir. 1999)).

      To the extent Plaintiff’s substantive due process claim is based on the

alleged “cruel and unusual” conditions he is forced to endure, such a claim

arises under the Eighth Amendment, not the more general notion of “due

process.” See Whitley v. Albers, 475 U.S. 312, 327 (1986) (holding the due

process clause provides no greater protection than does the Eighth

Amendment’s cruel and unusual punishment clause).                 Conditions of

confinement violate the Eighth Amendment only if they are so extreme that

they expose the prisoner to “an unreasonable risk of serious damage to his

future health or safety.” Chandler v. Crosby, 379 F.3d 1278, 1289 (11th Cir.


                                        4
 Case 3:20-cv-01454-BJD-JBT Document 8 Filed 02/12/21 Page 5 of 7 PageID 37




2004). Allegations of merely harsh conditions do not state a claim under the

Eighth Amendment. Id.

      Plaintiff does not allege the conditions of his confinement posed an

unreasonable risk to his health or safety of which Defendants were aware. That

Plaintiff may have suffered sunburns in the past does not suggest prison

officials are treating him inhumanely by refusing to prescribe or provide him

sunblock. Additionally, Plaintiff does not allege prison officials have required

him to stay outdoors for long periods of time such that he cannot avoid getting

burned.

      Plaintiff also fails to state a plausible claim for deliberate indifference to

a serious illness or injury because he does not allege facts showing he has a

serious medical need that is not being treated. See Farrow v. West, 320 F.3d

1235, 1243 (11th Cir. 2003). While Plaintiff implies in his complaint that he

has skin cancer, it appears he does not. He simply wants to avoid over-exposure

to the sun, as recommended on a sunscreen bottle he provides as an exhibit.

See Pl. Ex. C (Doc. 1-2) at 2. Plaintiff’s general desire to avoid getting a

sunburn does not constitute a serious medical need. Plaintiff also does not

allege he has a prescription for sunblock that prison officials are refusing to

honor.




                                         5
 Case 3:20-cv-01454-BJD-JBT Document 8 Filed 02/12/21 Page 6 of 7 PageID 38




      Finally, to the extent Plaintiff disagrees with Dr. Bassa’s response to his

grievance, Plaintiff should know that “a prison grievance procedure does not

provide an inmate with a constitutionally protected interest.” Bingham, 654

F.3d at 1177. If Plaintiff disagrees with the correctional institution’s policy to

prescribe sunblock only to those “patients who have a past history of skin

cancer or a current diagnosis of skin cancer,” see Pl. Ex. 2 (Doc. 1-4) at 2, he

has not named a Defendant responsible for enacting the policy or against whom

injunctive relief can be imposed.2

      Accordingly, it is

      ORDERED:

      1.    This c1ase is DISMISSED without prejudice.

      2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 12th day of

February 2021.




      2   Plaintiff sues Defendants Bassa and Leveen in their individual, not
official, capacities. See Compl. at 2.
                                        6
 Case 3:20-cv-01454-BJD-JBT Document 8 Filed 02/12/21 Page 7 of 7 PageID 39




Jax-6
c:
Brandon Stevens




                                     7
